Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2004

Affinito v. Hendricks
Precedential or Non-Precedential: Precedential

Docket No. 01-2066




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Affinito v. Hendricks" (2004). 2004 Decisions. Paper 666.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/666


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                        No. 01-2066



                                THOMAS AFFINITO,

                                                       Appellant

                                             v.

            ROY HENDRICKS; ATTORNEY GENERAL OF THE STATE
                            OF NEW JERSEY



                     Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 99-cv-02560)
                  District Judge: Honorable Joseph A. Greenaway, Jr.


                                    Argued July 28, 2003

        Before: SCIRICA, Chief Judge, RENDELL and AMBRO, Circuit Judges

                             (Opinion filed: May 4, 2004 )


Jean D. Barrett, Esquire (Argued)
Ruhnke & Barrett
47 Park Street
Montclair, NJ 07042
      Attorney for Appellant

Peter C. Harvey
  Attorney General of New Jersey
Nancy A. Hulett (Argued)
  Deputy Attorney General
P.O. Box 086
Office of Attorney General of New Jersey
Department of Law & Public Safety
Division of Criminal Justice
Appellate Bureau
Richard J. Hughes Justice Complex
Trenton, NJ 08625
       Attorneys for Appellee


                   ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
May 4, 2004, be amended as follows:

              On the caption page, in the second column, second line of the first
paragraph, replace the year date “1998” with “1988”.

              On the caption page, in the second column, eighth line of the first
paragraph, insert a “.” immediately after the word “petition”, and replace the word “but”
with the word “We” so that the sentences reads: “The District Court denied Affinito’s
petition. We granted a certificate of appealability as to whether Affinito received
ineffective assistance of counsel at his trial.”

              On page five, second column, in the last two sentences of the last full
paragraph, replace the “.”after the word “petition” with a “,”; change the capital “W ” in
“We” to a lowercase “w”; and insert the word “and” between the words “petition” and
“we” so that the sentence reads: “As noted, the District Court denied Affinito’s petition,
and we granted a certificate of appealability on the issue of whether Russell provided
ineffective assistance of counsel.”

                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: May 12, 2004




                                             2